Citation Nr: 0618726	
Decision Date: 06/26/06    Archive Date: 06/30/06

DOCKET NO.  04-44 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

The veteran represented by:  New Hampshire State Veterans 
Council


WITNESSES AT HEARINGS ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from 
November 1942 to December 1945 and from August 1951 to August 
1954.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a June 2004 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manchester, New 
Hampshire.  In May 2005, to support his claim, the veteran 
and his wife testified at a hearing at the RO before a 
decision review officer (DRO).  And even more recently, in 
February 2006, the veteran testified at an additional 
hearing, this time before the undersigned Veterans Law Judge 
(VLJ) of the Board.  

Unfortunately, however, because further development of the 
evidence is needed before the Board can make a decision, this 
appeal is being REMANDED to the RO via the Appeals Management 
Center (AMC).  VA will notify the veteran if further action 
is required on his part.


REMAND

Service connection for PTSD requires medical evidence 
establishing a diagnosis in accordance with 38 C.F.R. 
§ 4.125(a) (the diagnosis must conform to THE DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed.1994) (DSM-IV)) and 
be supported by findings on examination); credible supporting 
evidence that the claimed in-service stressors actually 
occurred; and a link, established by medical evidence, 
between the current symptomatology and the claimed in-service 
stressors.  38 C.F.R. § 3.304(f) (2005); see also Cohen v. 
Brown, 10 Vet. App. 128, 137-138 (1997).

The veteran claims he has PTSD as a result of certain combat 
experiences he had during the Korean Conflict.  His DD Form 
214 indicates he was in the infantry and received the Combat 
Infantry Badge (CIB) and Silver Star and Purple Heart Medals.  
He also sustained shell fragment wounds to his left hand and 
right ankle while in Korea.  So he clearly "engaged in 
combat with the enemy" and, therefore, his lay statements 
and testimony are accepted as conclusive evidence of his PTSD 
stressor's occurrence and no further development or 
corroborative evidence is required.  See 38 U.S.C.A. 
§ 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2005); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).  

Although corroborative evidence of the veteran's combat 
stressors in service is not required, the questions remain 
whether he has a current diagnosis of PTSD (according to DSM-
IV) and, if so, whether his current diagnosis can be linked 
to his combat stressors.  The medical opinions regarding 
these remaining questions are divided for and against the 
claim.

On the one hand, Mr. Myers, a VA social worker, opined the 
veteran had chronic, delayed PTSD (see August 2003 letter).  
He said the veteran experienced symptoms involving 
nightmares, intrusive thoughts, and avoidance.  He also said 
the three major criteria for the working diagnosis of PTSD 
were met.  A recent February 2006 VA outpatient treatment 
record (VAOPT) indicates Dr. Kolada, a VA psychologist, also 
agrees with the diagnosis of chronic, severe PTSD.  
This record notes the veteran was also being seen by Dr. 
Potenza, who prescribed medication.  

On the other hand, the report of a June 2004 VA examination 
indicates Dr. Valdez, a VA psychologist, determined the 
veteran did not meet all the criteria for a diagnosis of PTSD 
and, instead, was going through a "phase of life problem."  
The veteran vehemently disagrees with Dr. Valdez's assessment 
of his psychiatric symptoms (see his September 2005 letter).  
Nevertheless, Dr. Valdez is the only clinician who 
specifically addressed each of the criteria for establishing 
a diagnosis of PTSD under DSM-IV.  He noted specifically that 
the veteran met criterion A (exposure to a traumatic event), 
and criterion B (re-experiencing of the traumatic event), but 
not criteria D, C, E, or F.  



Because of these conflicting medical opinions, clarification 
is needed.  The duty to assist provisions of the Veterans 
Claims Assistance Act (VCAA) includes the duty to provide 
medical examinations or obtain opinions if it is determined 
necessary to decide a claim.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  So a remand is required to ask Dr. 
Kolada to specifically address each of the criteria for PTSD 
under the DSM-IV (criteria A-F) and to explain whether the 
veteran meets these criteria.  In addition, another VA 
examination should be scheduled to reconcile these 
conflicting opinions.  

Prior to scheduling an additional VA examination, an attempt 
should be made to obtain all the veteran's relevant treatment 
records.  At the May 2005 RO hearing, he said he had received 
treatment from Mr. Myers at the Vet Center in Manchester, New 
Hampshire - approximately twice monthly for six to eight 
months (see Hr'g. Tr., pgs. 7-8).  And according to the 
February 2006 VAOPT record, he had been receiving ongoing 
treatment from Dr. Potenza at the VA Medical Center (VAMC) in 
Manchester.  So on remand these additional records should be 
obtained and associated with the other evidence in the claims 
file.  See 38 U.S.C.A. § 5103A(a), 38 C.F.R. § 3.159(c) (With 
regard to records in the custody of a Federal department or 
agency, VA must make as many requests as are necessary to 
obtain the relevant records, until and unless it determines 
further requests would be futile).

Furthermore, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim - including the 
degree of disability and the effective date of an award.  
Dingess/Hartman  v. Nicholson, Nos. 01-1917, 02-1506, 2006 
WL 519755, at *8 (Vet. App. March 6, 2003).  So on remand, 
the veteran should be sent a corrected VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
which includes an explanation of the type of evidence needed 
to establish both a disability rating and effective date for 
the disability on appeal.



Accordingly, this case is REMANDED for the following action:

1.  Send the veteran a corrective VCAA 
notice to comply with Dingess, 
particularly insofar as apprising him of 
the disability rating and effective date 
elements concerning his claim for service 
connection for PTSD.  In addition, 
the letter should ask him to provide any 
evidence in his possession pertaining to 
this claim.  

2.  Also obtain all relevant records of VA 
treatment or evaluation of the veteran 
that are not already on file.  
This includes, but is not limited to, his 
VAOPT records at the Vet Center and VAMC 
in Manchester, New Hampshire.  

3.  Ask Dr. Kolada, who examined the 
veteran in February 2006, to provide a 
medical opinion as to whether the veteran 
meets the criteria for a diagnosis of PTSD 
under the DSM-IV, and, if so, whether this 
diagnosis is related to his military 
service.  Specifically ask Dr. Kolada to 
address each of the criteria for PTSD 
(criteria A - F) under the DSM-IV.

4.  Then, to reconcile the conflicting 
medical opinions currently of record, 
schedule the veteran for another 
VA examination that includes the 
appropriate psychological testing to 
determine whether he currently meets the 
criteria for a diagnosis of PTSD under 
DSM-IV; and if he does, whether it is just 
as likely as not his PTSD symptoms are 
related to his military service.  Ask the 
examiner to specifically address each of 
the criteria under the DSM-IV (criteria A-
F).  

To facilitate making these determinations, 
please send the claims folder, including a 
copy of this remand, to the designated 
examiner for a review of the veteran's 
pertinent medical history.  Ask that the 
examiner discuss the rationale for his or 
her diagnoses and opinions.

If an opinion cannot be rendered 
responding to these questions, please 
explain why this is not possible or 
feasible.

5.  Review the claims file.  If any 
development is incomplete, including if 
any of the examination reports do not 
contain sufficient information to respond 
to the questions posed, take corrective 
action before readjudication.  38 C.F.R. § 
4.2; Stegall v. West, 11 Vet. App. 268 
(1998).

6.  Then readjudicate the veteran's claim 
in light of any additional evidence 
obtained.  If his claim is not granted to 
his satisfaction, prepare a supplemental 
statement of the case (SSOC) and send it 
to him and his representative.  Give them 
time to respond before returning the case 
to the Board for further appellate 
consideration.

No action is required of the veteran or his representative 
until further notice is received.  By this action, the Board 
intimates no opinion, legal or factual, as to the ultimate 
disposition warranted in this case.  

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


